COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
YVONNE MICHELLE ELIZONDO,                                           No. 08-13-00162-CV
                                                 §
                               Appellant,                             Appeal from the
                                                 §
v.                                                                  210th District Court
                                                 §
FABENS INDEPENDENT SCHOOL                                         of El Paso County, Texas
DISTRICT,                                        §
                                                                      (TC# 2010-3555)
                                  Appellee.      §

                                         JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF OCTOBER, 2013.


                                              GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.